Citation Nr: 1547514	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  15-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether previously denied claims for service connection for bilateral hearing loss and tinnitus should be reconsidered.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1958 to November 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO reopened previously denied claims for service connection for bilateral hearing loss and tinnitus and denied the claims on the merits.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2015, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

For reasons made clear below, the Board has characterized the appeal as encompassing the matters set forth on the title page.  

The Board notes that the Veteran submitted additional VA and private treatment records after the March 2015 SOC.  He waived initial consideration by the agency of original jurisdiction (AOJ) of this additional evidence in a statement submitted in October 2015.  See 38 C.F.R. § 20.800, 20.1304 (2015).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless claims processing system.

Also, the appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In a December 2010 rating decision, the RO declined to reopen previously denied claims for service connection for hearing loss and tinnitus.  Although notified of the denial, the Veteran did not initiate an appeal. 

3.  New evidence associated with the claims file since the December 2010 rating decision includes relevant official service department records not previously considered.  

4.  The Veteran has credibly asserted experiencing in-service noise exposure consistent with his military service, as well as that he began experiencing tinnitus during service associated with such exposure, and that it has continued to the present.  

5.  Although the Veteran has credibly asserted in-service noise exposure, and currently has a bilateral hearing loss disability for VA purposes, his hearing loss was shown during service or for years after service, and the weight of the competent, medical opinion evidence on the question of medical nexus weighs against the claim. 


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed December 2010 denial includes official service department records not previously considered, the criteria for reconsideration of the claims for service connection for bilateral hearing loss and tinnitus are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Given the favorable disposition of the decision to reconsider the claims for service connection for bilateral hearing loss and tinnitus and to grant tinnitus, on the merits, the Board finds that all notification and development action needed to render a fair decision on those aspects of the appeal has been accomplished.  

With respect to the Veteran's hearing loss claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in January 2013, sent prior to the initial unfavorable decision issued in February 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA and private treatment records and a report of VA examination and opinion have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any e claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002 and 2014); 38 C.F.R. § 3.303 (2003-2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  The United States Court of Appeal for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Reconsideration of Previously Denied Claims

The Veteran's claims for bilateral hearing loss and tinnitus were initially denied in a July 2004 rating decision.  The evidence of record at that time included the Veteran's service treatment records, which were silent for any complaints, findings, or diagnoses relative to hearing loss or tinnitus.  The basis for the RO's July 2004 denial was a finding of no nexus between the Veteran's military service and his hearing loss and tinnitus.  

The Veteran was notified that his claims were denied, and of his appellate rights.  Although he filed an NOD as to this decision, after the issuance of a February 2005 SOC, the Veteran did not perfect his appeal with a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  

The Veteran filed a request to reopen his previously denied claims of bilateral hearing loss and tinnitus in September 2010.  In December 2010, the RO found that new and material evidence had not been received to reopen the previously denied claims.  The evidence added to the record at that time included VA treatment records.  Although notified of the decision, the Veteran did not initiate an appeal by filing an NOD.  See 38 C.F.R. § 20.201 (2015)..  

Typically, these facts would render the decisions final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 2024); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional evidence was associated with the claims file following the December 2010 denial-specifically, official service personnel records from the Veteran's active duty service.  These records are relevant to the Veteran's present claims on appeal, as they document his duties and training while in service, specifically M1 rifle training.  This additional evidence is relevant to the matter under consideration, as it documents in-service noise exposure.  Here, these records were not associated with the claims file or considered by the RO until the March 2015 SOC, after the RO sent a request to retrieve these personnel records.  

As pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claims for service connection, analysis of the claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that with respect to the reconsidered tinnitus claim that is granted below on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claims, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]  


B.  Service Connection for Tinnitus

The Veteran contends that he began to experience ringing in his ears intermittently during his military service due to noise exposure from gunfire during M1 rifle training and while assigned to an artillery unit.  

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported exposure to noise from gunfire, and his service personnel records document his completion of M1 rifle training.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, as documented in his service personnel records.  See 38 U.S.C.A. § 1154(2015).  

The Board further notes that the Veteran is competent to diagnosis tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the report of the February 2013 VA examination, the Board finds that there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that his tinnitus began in service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus first manifested during the Veteran's military service.  

Additionally, in November 2011, a private treating source noted the Veteran's reports of tinnitus beginning with rifle training in service.  She opined that it was more likely than not that the Veteran's tinnitus was related to military noise exposure.  While this private opinion is based solely on the Veteran's statements, as discussed above, the Veteran is competent to make such statements with respect to tinnitus, and the Board had not rejected such assertions on credibility grounds.  

As noted, the Veteran was afforded a February 2013 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported recurrent tinnitus and that such began during service.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran did not have a military occupation associated with high risk noise levels and that his hearing loss was not consistent with noise-induced hearing loss.  While the Board has considered the opinion of the February 2013 VA examiner, the Board finds that such opinion is not persuasive.  The examiner seemed to focus on the Veteran's hearing loss, not tinnitus, and did not take into account the Veteran's statements with respect to noise from gunfire, as noted in the Veteran's service personnel records.  Again, the Board finds no reason to question the veracity of such reports.  

The Board acknowledges that the record contains conflicting competent professional opinions specifically relating the Veteran's current tinnitus to his military service, to include his alleged noise exposure.  However, as both opinions  were provided by appropriate professionals within an area of expertise, the Board finds that these opinions are, at least, relatively evenly balanced with respect to their probative value.  

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions and the private medical opinion of record in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  

C.  Service Connection for Bilateral Hearing Loss

As noted above, the Veteran contends that he began to experience ringing in his ears intermittently during his military service due to noise exposure from gunfire during M1 rifle training and while assigned to a artillery unit.  The Veteran reported experiencing temporary periods of diminished hearing after firing weapons during service.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment.  The only testing related to the Veteran's hearing include 15/15 found on whisper tests conducted in June 1958 at entrance into service and in September 1968 at discharge from service.  The February 2013 VA examiner noted that these tests indicate normal hearing bilaterally.  

Post-service VA treatment records dated in July 2004 includes an audiogram reflecting pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
50
80
80
LEFT
5
20
30
55
50

The Veteran was noted to have bilateral hearing loss since military service.  

A November 2011 private audiogram reflects pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
45
70
80
85
LEFT
25
40
50
60
60

The private examiner noted asymmetrical hearing loss.  The Veteran reported shooting M1 rifles in service that caused immediate hearing loss.  

Furthermore, a February 2013 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
50
70
90
90
LEFT
25
40
50
65
55

Speech recognition scores were 62 percent in the right ear and 86 percent in the left ear.  The VA examiner noted sensorineural hearing loss bilaterally.  

The Board notes that these post-service testing results indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  

Moreover, although service treatment records document no specific incident of acoustic trauma, as discussed above, the Board finds that the Veteran has competently asserted in-service noise exposure.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Thus, in-service injury-specifically, in-service noise exposure-is established.  

The above-reference evidence reflects that, although the Veteran had in-service noise exposure, no chronic bilateral hearing loss was shown in service of for many years thereafter.  Moreover, the preponderance of the competent and credible evidence does not support a medical relationship, or nexus, between the Veteran's current hearing loss and his military service.  

Absent competent evidence indicating that the Veteran had hearing loss within one year of his separation from service, service connection may not be awarded on a presumptive basis.  In this regard, to the extent that the Veteran has alleged a continuity of symptoms of diminished haring since military service, the Board finds that such statements are inconsistent with his September 1960 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems or hearing loss.  The Board also finds his statements regarding the onset of hearing loss and the continuity of symptomatology to be inconsistent with the other evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the evidence of record first shows hearing loss to an extent recognized as a disability by VA in July 2004, over 44 years after separation from service, despite the Veteran's statements that his hearing loss began in service which were advanced while seeking compensation benefits from VA.  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Thus, competent, probative evidence of record does not support a finding of hearing loss within the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. §§ 3.307.  3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until July 2004.  The record is devoid of any evidence of hearing loss prior to July 2004.  

Furthermore, on the question of whether there exists a medical nexus between current bilateral hearing loss and service, there are two medical opinions of record.  A November 2011 private treating source noted a history of noise exposure in the military, specifically M1 rifle training and being on a crew involved with 105 Howitzers.  She noted the Veteran's reports of temporary threshold shifts after firing weapons.  She concluded that it was more likely than not that the Veteran's hearing loss was related to military noise exposure.  She noted that the opinion was based on case history, and configuration of hearing loss.  

A February 2013 VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of his military service.  The examiner noted that the Veteran had normal whisper test at discharge from service and that his primary military occupation was as a cook, which is not associated with high risk noise.  Additionally, the VA examiner noted that the Veteran's current hearing loss was not consistent with noise-induced hearing loss.  In this regard, he was found to have mid- and low- frequency loss not typically associated with noise exposure, as well as ear asymmetry, also not typical of noise-induced hearing loss.  

As the VA examiner, in providing the February 2013 opinion, considered all of the pertinent evidence of records and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   The only contrary medical opinion of record is the November 2011 private opinion, which was not supported by a rationale, and, is thus accorded little probative value on the etiology question.  

Furthermore, to whatever extent the Veteran, himself, asserts the existence of a medical nexus between his current bilateral hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson, 581 F.3d at 1316.  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377.  Here, the matter of whether the Veteran's current bilateral hearing loss is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56


ORDER

The request to reconsider the claims for service connection for bilateral hearing loss and tinnitus is granted.  

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


